o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-110195-11 number release date uil the honorable john r carter member u s house of representatives north ih suite round rock texas attention -------------------------- dear congressman carter i am responding to your inquiry dated date on behalf of your constituent ------------------------ -------------------------- --------------employer withholds amounts from his pay as contributions to a plan unfortunately i cannot address -------------- particular situation however i have reviewed the facts provided and hope the following general information is helpful wages an employer pays to an employee are generally subject_to tax under the federal_insurance_contributions_act fica which includes taxes for social_security_benefits and medicare state and local_government employees can be exempt from the social_security portion of fica_taxes only if they are covered under a retirement_plan sec_3121 of the internal_revenue_code the code therefore a state_or_local_government employer might require its employees to participate in a retirement_plan the employer established one type of retirement_plan that a state_or_local_government employer can establish for its employees to be exempt from social_security_tax is an eligible_deferred_compensation_plan under sec_457 of the code because this type of plan is exempt from the employee retirement security act of erisa the employee_benefits security administration an agency within the department of labor does not regulate it however a plan must meet the requirements of sec_457 of the code which the internal_revenue_service administers one requirement for a state_or_local_government plan is that it must hold in trust the participant contributions to the plan as well as the related investments and earnings for conex-110195-11 the exclusive benefit of the plan participants and their beneficiaries the employer cannot use the trust assets for any other purpose i hope this information is helpful if you have any questions please call me or ------ ------ ------------- of my staff at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
